DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the ophthalmic formulation of Claims 33, 34, 43, 51, 61-69, as amended by applicants’ submission of 11 November 2021 is acknowledged.

Status of the Claims
Claims 1, 12, 15, 23, 24, 33, 34, 43, 49-51, and 61-69 are pending.
Claims 1, 12, 15, 23, 24, 49, and 50 are withdrawn from consideration as directed to non-elected inventions.
Claims 33, 34, 43, 51, and 61-69 are presented for examination and rejected as set forth in greater detail below.

Priority
The instant application is a National Stage entry of International application PCT/IL2019/050217 filed 26 February 2019, which claims the benefit of Provisional US application 62/635,088 filed 26 February 2018.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61-63 and 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Instant Claims 61-63 and 67 include within the scope of potential active agents capable of being incorporated into the compositions claimed “cannabis extracted derivatives such as tetrahydrocannabinol (THC) and cannabidiol (CBD)(phytocannabinoids), or synthetic cannabinoids…”  Applicants’ specification does little to clarify what is meant by these derivatives, indicating only that they are “an active, composition, or a combination thereof obtained from a cannabis plant by means known in the art.”  (Specification, page 5-6).  To satisfy the written description requirement, “the applicant must ‘convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,’ and demonstrate that by disclosure in the specification of the patent.”  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 [88 USPQ2d 1233] (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991)).  Assessing “possession as shown in the disclosure” requires “an objective inquiry into the four Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed Cir. 2010).  Ultimately, “the specification must describe an invention understandable to [a] skilled artisan and show that the inventor actually invented the invention claimed.”  Id.  A “mere wish or plan” for obtaining the claimed invention does not satisfy the written description requirement.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 [43 USPQ2d 1398] (Fed. Cir. 1997).  The description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’).  Here, applicants claimed “derivatives” and “synthetic cannabinoids” are not particularly described or limited in terms of how they may be obtained or modified and yet still remain within the metes and bounds of the limitations set forth, rendering it impossible for the skilled artisan to ascertain whether sufficient species or other defining characteristics have been provided to justify concluding applicants were in possession of the claim breadth they attempt to encircle.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 61-63 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth in greater detail above concerning the absence of written description support for the “derivatives” of cannabis, the precise metes and bounds of this limitation cannot be ascertained, rendering these claims indefinite.
Furthermore, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 61-63 and 67 recites the broad recitation “cannabis lipophilic extracted derivatives,” and the claim also recites THC, CBD, or synthetic cannabinoids which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33, 34, 43, 51, 61, 62, and 64-69 are rejected under 35 U.S.C. 103 as being unpatentable over Benita (U.S. PGPub. 2017/0065533) as evidenced by “Lyophilization of Parenteral 7/93” available at https://www.fda.gov/inspections-compliance-enforcement-and-criminal-investigations/inspection-guides/lyophilization-parenteral-793, in view of Kumar (Ankit Kumar, et al, Recent Trends in Ocular Drug Delivery: A Short Review, 3 Eur. J Appl. Sci. 86 (2011)).
Applicants’ claims are directed to isotonic ophthalmic compositions combining PLGA microspheres with a non-hydrophilic material in a liquid carrier.  Concerning the oil and PLGA “averaged molecular weight” recited by various claims, applicants are reminded that “optional” elements recited in the claims need not be addressed by the art being relied upon, as these elements are not required by the claims.  Claim 34 requires the carrier be either water or silicone based: carriers which include water or silicone, respectively, will address this language.  Claim Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often…appear in the claim’s preamble…”, a statement of intended use or purpose can appear elsewhere in a claim.  (In re Stencel, 808 F.2d 751, 754 (Fed. Cir. 1987)).  The language of Claim 51 therefore appears to describe the manner in which the composition of Claim 33 which additionally includes a pharmaceutical may be used, and therefore, aside from the inclusion of a pharmaceutical to render the composition of Claim 33 “a pharmaceutical composition,” does nothing to additionally limit the composition claimed.  Claims 61-63, 66, and 67 require the inclusion of “at least one agent having a LogP greater than 1,” which is immediately addressed by the remainder of the claim, or by the language of Claim 67, specifying that such agents are represented by, among others, cyclosporine A or dexamethasone palmitate.  Claim 61 additionally requires the powder have a water content less than 7%, Claim 62 and 65 that the composition be useable within a period of up to 28 days, and Claim 63 requiring the liquid carrier contain silicone.  Claim 69 indicates the PLGA particles are obtained by lyophilization.  The examiner notes that per the FDA guidelines, lyophilization is a process of removing water from a product to, among others, address stability of dry powders, which the FDA guidance indicates results in a composition free from liquid and/or moisture.  Because the FDA indicates that drying via lyophilization results in compositions free of moisture, art which teaches lyophilization of PLGA nanoparticles will be presumed to address the “less than 7% water content” limitations of the instant claims.
KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).  This is because the teachings of Benita suggest that liquid eye drop formulations containing lyophilized PLGA nanoparticles containing any of cyclosporine A or dexamethasone palmitate and oils suspended in sterile water solutions is nothing more than the predictable use of prior art elements according to their established functions.  (Id.).  
Despite suggesting lyophilized PLGA nanoparticles containing agents such as cyclosporine A or dexamethasone palmitate as usefully being incorporated into ophthalmic eye 
Kumar describes characteristics required for liquid ophthalmic eye drop dosage form as including not only the sterility explicitly recited by Benita, but also indicating that the eye drop compositions are designed to be isotonic and possess a limited shelf life after opening.  (Pg. 88).  Because Kumar teaches that eye drop solutions are designed to be isotonic and to have a limited shelf life, making the eye drop formulations suggested by Benita isotonic as required by the instant claims is prima facie obvious.  While this does not explicitly state that the compositions are to be used within up to 28 days, Kumar does indicate these compositions possess a limited shelf life.  A person of ordinary skill in the art would reasonably have expected that the amounts of each, are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the formulation to reflect its intent to be used within 28 days of having been opened.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
 
Claims 33, 34, 43, 51, and 61-69 are rejected under 35 U.S.C. 103 as being unpatentable over Benita and Kumar as applied to Claims 33, 34, 43, 51, 61, 62, and 64-69 above, and further in view of Steele (U.S. PGPub. 2013/0345150).
Benita and Kumar, discussed in greater detail above, suggest isotonic eyedrop formulations of lyophilized PLGA nanoparticles containing oils and pharmaceutical active 
Neither Benita nor Kumar, however, suggest employing a silicone in the topical isotonic eyedrop formulations containing the active-agent loaded lyophilized PLGA nanoparticles.
Steele, however, describes improving the topical ophthalmic delivery of therapeutic active agents by formulation the agents in polyaphron dispersions of oils in water.  [0003; 0030].  A variety of oils including the silicone recited by the instant claims are identified by Steele as suitable for forming such dispersions.  [0059].  Corticosteroids and immune modulators, more specifically the cyclosporine A described by Benita, are taught by Steele as pharmaceutical active agents that can be formulated with oils such as silicones to improve their topical ophthalmic efficacy.  [0096; 0101; 0104-06].
It would have been prima facie obvious to have used a silicone oil in combination with the topical ophthalmic eyedrop solutions suggested by Benita and Kumar.  One having ordinary skill in the art at the time of the instant invention would have been motivated to do so owing to the fact that Steele teaches that improved efficacy of such topical ophthalmic eyedrop can be achieved by formulating therapeutic agents including each of corticosteroids, of which dexamethasone taught by Benita and its salts and esters is a member, and cyclosporine A also taught by Benita, using silicone oils in a particular manner.  See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”)

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613